Exhibit 10.1

RETIREMENT AGREEMENT

This AGREEMENT (the “Agreement”) is made as of the 22nd day of August, 2007 (the
“Effective Date”), by and between CIRCOR International, Inc., a Delaware
corporation, (the “Company”) and David A. Bloss, Sr. (the “Chairman”).

WHEREAS, the Chairman has informed the Company of his intention to retire on
March 1, 2008; and

WHEREAS, the Company recognizes the Chairman’s comprehensive knowledge of the
Company and the fluid control industry and, as such, wishes to establish the
terms of the Chairman’s continued relationship with the Company after the end of
his employment; and

WHEREAS, the Company’s Board of Directors (the “Board”) has determined that it
is in the best interest of the Company and its shareholders to assure that the
Chairman enter into this Agreement;

NOW, THEREFORE, in consideration of the mutual promises and conditions set forth
in this Agreement, the sufficiency of which is hereby acknowledged, the Company
and the Chairman agree as follows:

1. Transition. From the Effective Date through and including March 1, 2008 (the
“Transition Date”)(collectively, the “Transition Period”), the Chairman will
continue to serve as the Company’s Chairman and Chief Executive Officer. The
terms and conditions of his employment during the Transition Period shall be
governed by the Executive Employment Agreement by and between the Company and
the Chairman dated as of September 16, 1999, as amended and restated
September 10, 2005 (the “Employment Agreement”). The Chairman’s bonus for 2007
will be paid in February, 2008.

2. Retirement. On the Transition Date, the Chairman will retire as an employee
of the Company and will resign from any and all other positions that he may hold
with the Company (including those with any or all of the Company’s affiliates),
except as a director and as Chairman of the Board. The Chairman and the Company
agree that, as of the Transition Date, all salary, bonus, and any other employee
compensation otherwise payable to the Chairman will cease, and any benefits the
Chairman has or might have under any Company-provided employee benefit plans,
programs, or practices (including, but not limited to participation in group
medical, dental and vision plans; short-term and long-term disability insurance;
basic and executive life insurance; basic accidental death and dismemberment
insurance; and participation in the employee assistance plan) will terminate,
except as required by federal or state law, by the terms of the respective
benefit plan, or as otherwise described in this Agreement. Notwithstanding
anything in this Section to the contrary, nothing herein shall terminate the
Chairman’s vested rights to receive retirement benefits provided by the
Company’s qualified and nonqualified retirement plans (the “Retirement Plans”).

3. Continuation of Group Health Insurance. As of the Transition Date, the
Chairman’s eligibility for health, dental and vision benefits under the
Company’s group health



--------------------------------------------------------------------------------

plan ceases. If the Chairman timely elects coverage under the Consolidated
Omnibus Budget Reconciliation Act of 1985 (“COBRA”), the Chairman may continue
his health, dental and vision benefits for a period not to exceed that
prescribed under COBRA, as applied to all retirees of the Company.

4. Appointment as Non-Employee Chairman. Contingent upon the Chairman being
reelected to the Board as a non-employee director by the Company’s shareholders
in May, 2008, the Board shall appoint the Chairman as its non-employee Chairman
for a term commencing on March 1, 2008 (the “Commencement Date”) and ending on
the Company’s 2009 annual shareholder meeting (such time period is hereinafter
referred to as the “Chairmanship Period”). During the Chairmanship Period, the
Chairman shall provide leadership to the Board by, among other things, working
with the Chief Executive Officer and the Corporate Secretary to set Board
calendars, prepare agendas for Board meetings, ensure proper flow of information
to Board members, facilitate effective operation of Board and Committee work,
help promote Board succession planning and the recruitment and orientation of
new directors, address issues of director performance, assist in consideration
and Board adoption of the Company’s strategic plan and annual operating plans,
and help promote senior management succession planning. In addition, if
requested by the Company’s Board of Directors, the Chairman will assist the
Company’s Chief Executive Officer by advising on acquisition matters, helping to
develop programs and actions to reinforce the Company’s core values, providing
leadership in the development of the Company’s corporate social responsibility
strategy, acting as a Company spokesperson on issues of corporate social
responsibility, and representing the Company at industry conferences, as
appropriate. The Chairman will also assist in such other duties and
responsibilities inherent in the position of non-executive Chairman as may
reasonably be assigned to him by the Company’s Board of Directors. It is
expected that the Chairman will provide services no more than 20 hours each
calendar month, in addition to attendance at Board meetings.

5. Compensation. In consideration for the services to be provided during the
Chairmanship Period, the Company shall provide the Chairman with a stipend of
Fifty Thousand Dollars ($50,000 annually) (the “Chairmanship Retainer”). In
addition, during the Chairmanship Period, the Chairman shall be eligible for the
annual Board retainer, all applicable meeting fees, equity grants, and other
benefits available to non-employee directors. During the Chairmanship Period,
the Chairman shall be provided with use of an office, either on- or off-site,
similar in size to that of other senior executives of the Company. The Chairman
shall be solely responsible for all state and federal income taxes, unemployment
insurance and Social Security taxes on the compensation payable pursuant to this
Agreement. The Company shall issue to the Chairman Form 1099 – MISC for the
compensation provided to him under this Section annually, in accordance with its
regular business practice. It is the express intention of the parties to this
Agreement that during the Chairmanship Period, the Chairman shall not be an
employee of the Company for any purposes whatsoever and, therefore, shall not be
eligible for or otherwise entitled to (a) any salary, bonuses, or long-term
incentive payments; or (b) any benefit programs that the Company may make
available to its employees from time to time.

6. Vesting of Equity. On the Transition Date, all options held by the Chairman
to acquire shares of common stock of the Company shall become immediately
exercisable and all



--------------------------------------------------------------------------------

restricted stock units under the Long Term Incentive Plan and the Management
Stock Purchase Plan shall become fully vested and no longer subject to any risks
of forfeiture.

7. Transfer of Country Club Membership. On the Transition Date, the Company
shall transfer to the Chairman its membership interest in The International Golf
Club.

8. Termination.

a. Termination Due to Death. The Chairmanship Period shall terminate immediately
upon the death of the Chairman. In the event termination due to the Chairman’s
death occurs, the Chairman’s estate shall not be entitled to any further
payments under Section 5 of this Agreement.

b. Termination Due to Disability. The Transition Period and the Chairmanship
Period shall terminate immediately upon the Disability of the Chairman. In the
event termination due to the Chairman’s Disability occurs, the Chairman shall
not be entitled to any further payments under Section 5 of this Agreement. As
used in this Agreement, the term “Disability” shall mean the inability of the
Chairman to perform the essential functions of his position due to a physical or
mental disability, with or without reasonable accommodation as may be required
by state or federal laws for a period of 120 days. A determination of Disability
shall be made by a physician chosen by both the Chairman and the Company,
provided that if the Chairman and the Company cannot agree on a physician, the
Chairman and the Company shall each select a physician and these two together
shall select a third physician, whose determination as to disability shall be
binding on all parties.

c. Termination Due To Failure to Be Reelected. The Chairmanship Period shall
terminate immediately upon the failure of the Chairman to secure reelection to
the Board by shareholders as a non-employee director. In the event termination
under this Section occurs, the Chairman shall not be entitled to any further
payments under Section 5 of this Agreement.

d. Termination by the Chairman. In the event the Chairman chooses to resign his
position as a non-executive director during the Chairmanship Period, he shall
provide thirty (30) days’ advance written notice to the Company. In such event,
the Chairman shall not be entitled to any further payments and benefits under
Section 5 of this Agreement following the effective date of his resignation.

9. Non-Disparagement. During the Transition Period, the Chairmanship Period, and
at all times thereafter, the Chairman agrees that as a condition to the
Company’s execution of this Agreement, he shall not make any false, disparaging
or derogatory statements in public or private regarding the Company and its
current and former officers, directors, stockholders, agents, employees and
attorneys, or regarding the Company’s business affairs, business prospects and
financial condition. In consideration of the Chairman’s execution of this
Agreement, the Company also agrees not to make any false, disparaging or
derogatory statements in public or private regarding the Chairman.

10. Amendment. This Agreement shall be binding upon the parties and may not be
abandoned, supplemented, changed or modified in any manner, orally or otherwise,
except by an



--------------------------------------------------------------------------------

instrument in writing of concurrent or subsequent date signed by a duly
authorized representative of the parties.

11. Validity. Should any provision of this Agreement be declared or be
determined by any court of competent jurisdiction to be illegal or invalid, the
validity of the remaining parts, terms, or provisions shall not be affected and
said illegal and invalid part, term or provision shall be deemed not to be a
part of this Agreement.

12. Waiver. No delay or omission by the Company in exercising any right under
this Agreement will operate as a waiver of that or any other right. A waiver or
consent given by the Company on any one occasion is effective only in that
instance and will not be construed as a bar to or waiver of any right on any
other occasion.

13. Entire Agreement. As of the Effective Date, this Agreement supersedes all
prior agreements, written or oral, between the Chairman and the Company relating
to the subject matter of this Agreement, provided, however, that the Employment
Agreement shall remain in effect until the Transition Date. The Employment
Agreement shall terminate on the Transition Date, except that Paragraphs 4, 5,
13 and 15 thereof shall survive such termination and shall remain in effect in
accordance with their terms. This Agreement may not be modified, changed or
discharged in whole or in part, except by an agreement in writing signed by the
Chairman and the Company. Nothing in this Section shall modify, cancel or
supersede the Retirement Plans or the Indemnification Agreement dated
November 6, 2002 between the Chairman and the Company, which shall remain in
full force and effect.

14. Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of both parties and their respective successors and assigns,
including any corporation or entity with which or into which the Company may be
merged or which may succeed to its assets or business, provided however that the
obligations of the Chairman are personal and shall not be assigned by the
Chairman. The Chairman further expressly consents to be bound by the provisions
of this Agreement for the benefit of the Company or any subsidiary or affiliate.

15. Governing Law, Forum and Jurisdiction. This Agreement shall be governed by
and construed as a sealed instrument under and in accordance with the laws of
the Commonwealth of Massachusetts (without reference to the conflicts of law
provisions thereof).

16. Captions. The captions of the Sections of this Agreement are for convenience
of reference only and in no way define, limit or affect the scope or substance
of any Section of this Agreement.

17. Counterparts. This Agreement may be executed in several counterparts, each
of which shall constitute an original, but all of which taken together shall
constitute one and the same instrument.

18. Notices. All notices required or permitted under this Agreement shall be in
writing and shall be deemed effective upon personal delivery or upon deposit in
the United States Post Office, by registered or certified mail, postage prepaid,
addressed to the other party at the address designated herein, or at such other
address or addresses as either party shall designate to the other in writing in
accordance with this Section. Notice to the Company shall be



--------------------------------------------------------------------------------

addressed to: Vice President, General Counsel and Secretary, CIRCOR
International, Inc., 25 Corporate Drive, Suite 130, Burlington, MA 01803. Notice
to the Chairman shall be addressed to his home address as shown in the Company’s
records.

WITNESS our hands and seals the date first above written:

 

CIRCOR INTERNATIONAL, INC.   CHAIRMAN By:  /s/ David F. Dietz   /s/  David A.
Bloss, Sr.         David F. Dietz, Director   David A. Bloss, Sr.